     Case 3:20-cv-02438-MMA-RBM Document 4 Filed 05/13/21 PageID.41 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL ANDERSON,                                Case No. 20cv2438-MMA-RBM
     Booking #20924254,
12
                                         Plaintiff,   ORDER GRANTING MOTION TO
13                                                    PROCEED IN FORMA PAUPERIS;
                           vs.
14
     SAN DIEGO SHERIFF’S OFFICE;                      [Doc. No. 2]
15   GEORGE BAILEY DETENTION
     FACILITY; A. APEZ; OFFICER 4;                    DISMISSING CLAIMS AND
16
     MICHAEL R. BARNETT; OFFICER                      DEFENDANTS FOR FAILING TO
17   McDONALD,                                        STATE A CLAIM PURSUANT TO
                                                      28 U.S.C. § 1915(e)(2)(B) AND
18                                    Defendants.     28 U.S.C. § 1915A(b)
19
20
21
22            Michael Anderson (“Plaintiff”), while incarcerated at the San Diego County
23   Sheriff Department’s George Bailey Detention Facility (“GBDF”) in San Diego,
24   California, and proceeding pro se, filed a civil rights Complaint pursuant to 42 U.S.C.
25   § 1983 on December 14, 2020. See Compl., Doc. No. 1. Plaintiff did not pay the fee
26   required by 28 U.S.C. § 1914(a) when he filed his Complaint; instead, he has filed a
27   Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See Doc.
28   No. 2.

                                                                               20cv2438-MMA-RBM
     Case 3:20-cv-02438-MMA-RBM Document 4 Filed 05/13/21 PageID.42 Page 2 of 2



 1   I.    Procedural History
 2         On February 4, 2021, the Court granted Plaintiff leave to proceed in forma
 3   pauperis, but dismissed his Complaint for failing to state any claim upon which relief
 4   could be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See Doc. No. 3.
 5   Plaintiff was advised of his pleading deficiencies and granted leave in which to file an
 6   Amended Complaint that fixed them. Id. at 10-11.
 7         Plaintiff’s Amended Complaint was due on or before March 21, 2021. But to date,
 8   Plaintiff has not filed an Amended Complaint, and has not requested an extension of time
 9   in which to do so. “The failure of the plaintiff eventually to respond to the court’s
10   ultimatum–either by amending the complaint or by indicating to the court that [he] will
11   not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v.
12   Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
13   II.   Conclusion and Order
14         Accordingly, the Court DISMISSES this civil action in its entirety without
15   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
16   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to
17   prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s February 4,
18   2021 Order. The Court further CERTIFIES that an IFP appeal would not be taken in
19   good faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
20   judgment of dismissal and close the file.
21         IT IS SO ORDERED.
22   DATE: May 13, 2021                     ______________________________________
                                            HON. MICHAEL M. ANELLO
23
                                            United States District Judge
24
25
26
27
28

                                                                                20cv2438-MMA-RBM
